2:18-cv-00151-DCN   Date Filed 01/09/19   Entry Number 60-1   Page 1 of 11




                       Exhibit A
2:18-cv-00151-DCN          Date Filed 01/09/19                Entry Number 60-1                Page 2 of 11




          (Slip Opinion)              OCTOBER TERM, 2018                                       1

                                                 Syllabus

                   NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
                 being done in connection with this case, at the time the opinion is issued.
                 The syllabus constitutes no part of the opinion of the Court but has been
                 prepared by the Reporter of Decisions for the convenience of the reader.
                 See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


          SUPREME COURT OF THE UNITED STATES

                                                 Syllabus

             HENRY SCHEIN, INC., ET AL. v. ARCHER & WHITE
                            SALES, INC.

          CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                            THE FIFTH CIRCUIT

             No. 17–1272. Argued October 29, 2018—Decided January 8, 2019
          Respondent Archer & White Sales, Inc., sued petitioner Henry Schein,
            Inc., alleging violations of federal and state antitrust law and seeking
            both money damages and injunctive relief. The relevant contract be-
            tween the parties provided for arbitration of any dispute arising
            under or related to the agreement, except for, among other things, ac-
            tions seeking injunctive relief. Invoking the Federal Arbitration Act,
            Schein asked the District Court to refer the matter to arbitration, but
            Archer & White argued that the dispute was not subject to arbitra-
            tion because its complaint sought injunctive relief, at least in part.
            Schein contended that because the rules governing the contract pro-
            vide that arbitrators have the power to resolve arbitrability ques-
            tions, an arbitrator—not the court—should decide whether the arbi-
            tration agreement applied. Archer & White countered that Schein’s
            argument for arbitration was wholly groundless, so the District Court
            could resolve the threshold arbitrability question. The District Court
            agreed with Archer & White and denied Schein’s motion to compel
            arbitration. The Fifth Circuit affirmed.
          Held: The “wholly groundless” exception to arbitrability is inconsistent
           with the Federal Arbitration Act and this Court’s precedent. Under
           the Act, arbitration is a matter of contract, and courts must enforce
           arbitration contracts according to their terms. Rent-A-Center, West,
           Inc. v. Jackson, 561 U. S. 63, 67. The parties to such a contract may
           agree to have an arbitrator decide not only the merits of a particular
           dispute, but also “ ‘gateway’ questions of ‘arbitrability.’ ” Id., at 68–
           69. Therefore, when the parties’ contract delegates the arbitrability
           question to an arbitrator, a court may not override the contract, even
           if the court thinks that the arbitrability claim is wholly groundless.
2:18-cv-00151-DCN         Date Filed 01/09/19          Entry Number 60-1           Page 3 of 11




          2      HENRY SCHEIN, INC. v. ARCHER & WHITE SALES, INC.

                                            Syllabus

              That conclusion follows also from this Court’s precedent. See AT&T
              Technologies, Inc. v. Communications Workers, 475 U. S. 643, 649–
              650.
                 Archer & White’s counterarguments are unpersuasive. First, its
              argument that §§3 and 4 of the Act should be interpreted to mean
              that a court must always resolve questions of arbitrability has al-
              ready been addressed and rejected by this Court. See, e.g., First Op-
              tions of Chicago, Inc. v. Kaplan, 514 U. S. 938, 944. Second, its ar-
              gument that §10 of the Act—which provides for back-end judicial
              review of an arbitrator’s decision if an arbitrator has “exceeded” his
              or her “powers”—supports the conclusion that the court at the front
              end should also be able to say that the underlying issue is not arbi-
              trable is inconsistent with the way Congress designed the Act. And it
              is not this Court’s proper role to redesign the Act. Third, its argu-
              ment that it would be a waste of the parties’ time and money to send
              wholly groundless arbitrability questions to an arbitrator ignores the
              fact that the Act contains no “wholly groundless” exception. This
              Court may not engraft its own exceptions onto the statutory text.
              Nor is it likely that the exception would save time and money system-
              ically even if it might do so in some individual cases. Fourth, its ar-
              gument that the exception is necessary to deter frivolous motions to
              compel arbitration overstates the potential problem. Arbitrators are
              already capable of efficiently disposing of frivolous cases and deter-
              ring frivolous motions, and such motions do not appear to have
              caused a substantial problem in those Circuits that have not recog-
              nized a “wholly groundless” exception.
                 The Fifth Circuit may address the question whether the contract at
              issue in fact delegated the arbitrability question to an arbitrator, as
              well as other properly preserved arguments, on remand. Pp. 4–8.
          878 F. 3d 488, vacated and remanded.

              KAVANAUGH, J., delivered the opinion for a unanimous Court.
2:18-cv-00151-DCN        Date Filed 01/09/19                     Entry Number 60-1            Page 4 of 11




                                  Cite as: 586 U. S. ____ (2019)                              1

                                       Opinion of the Court

               NOTICE: This opinion is subject to formal revision before publication in the
               preliminary print of the United States Reports. Readers are requested to
               notify the Reporter of Decisions, Supreme Court of the United States, Wash-
               ington, D. C. 20543, of any typographical or other formal errors, in order
               that corrections may be made before the preliminary print goes to press.


          SUPREME COURT OF THE UNITED STATES
                                             _________________

                                             No. 17–1272
                                             _________________


              HENRY SCHEIN, INC., ET AL., PETITIONERS v.
                  ARCHER AND WHITE SALES, INC.
           ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                      APPEALS FOR THE FIFTH CIRCUIT
                                         [January 8, 2019]

             JUSTICE KAVANAUGH delivered the opinion of the Court.
             Under the Federal Arbitration Act, parties to a contract
          may agree that an arbitrator rather than a court will
          resolve disputes arising out of the contract. When a dis-
          pute arises, the parties sometimes may disagree not only
          about the merits of the dispute but also about the thresh-
          old arbitrability question—that is, whether their arbitra-
          tion agreement applies to the particular dispute. Who
          decides that threshold arbitrability question? Under the
          Act and this Court’s cases, the question of who decides
          arbitrability is itself a question of contract. The Act allows
          parties to agree by contract that an arbitrator, rather than
          a court, will resolve threshold arbitrability questions as
          well as underlying merits disputes. Rent-A-Center, West,
          Inc. v. Jackson, 561 U. S. 63, 68−70 (2010); First Options
          of Chicago, Inc. v. Kaplan, 514 U. S. 938, 943−944 (1995).
             Even when a contract delegates the arbitrability ques-
          tion to an arbitrator, some federal courts nonetheless will
          short-circuit the process and decide the arbitrability ques-
          tion themselves if the argument that the arbitration
          agreement applies to the particular dispute is “wholly
2:18-cv-00151-DCN     Date Filed 01/09/19      Entry Number 60-1      Page 5 of 11




          2   HENRY SCHEIN, INC. v. ARCHER & WHITE SALES, INC.

                               Opinion of the Court

          groundless.” The question presented in this case is
          whether the “wholly groundless” exception is consistent
          with the Federal Arbitration Act. We conclude that it is
          not. The Act does not contain a “wholly groundless” excep-
          tion, and we are not at liberty to rewrite the statute
          passed by Congress and signed by the President. When
          the parties’ contract delegates the arbitrability question to
          an arbitrator, the courts must respect the parties’ decision
          as embodied in the contract. We vacate the contrary
          judgment of the Court of Appeals.
                                        I
            Archer and White is a small business that distributes
          dental equipment. Archer and White entered into a con-
          tract with Pelton and Crane, a dental equipment manufac-
          turer, to distribute Pelton and Crane’s equipment. The
          relationship eventually soured. As relevant here, Archer
          and White sued Pelton and Crane’s successor-in-interest
          and Henry Schein, Inc. (collectively, Schein) in Federal
          District Court in Texas. Archer and White’s complaint
          alleged violations of federal and state antitrust law, and
          sought both money damages and injunctive relief.
            The relevant contract between the parties provided:
                 “Disputes. This Agreement shall be governed by
              the laws of the State of North Carolina. Any dispute
              arising under or related to this Agreement (except for
              actions seeking injunctive relief and disputes related
              to trademarks, trade secrets, or other intellectual
              property of [Schein]), shall be resolved by binding ar-
              bitration in accordance with the arbitration rules of
              the American Arbitration Association [(AAA)]. The
              place of arbitration shall be in Charlotte, North Caro-
              lina.” App. to Pet. for Cert. 3a.
          After Archer and White sued, Schein invoked the Federal
          Arbitration Act and asked the District Court to refer the
2:18-cv-00151-DCN    Date Filed 01/09/19        Entry Number 60-1    Page 6 of 11




                           Cite as: 586 U. S. ____ (2019)            3

                               Opinion of the Court

          parties’ antitrust dispute to arbitration. Archer and White
          objected, arguing that the dispute was not subject to arbi-
          tration because Archer and White’s complaint sought
          injunctive relief, at least in part. According to Archer and
          White, the parties’ contract barred arbitration of disputes
          when the plaintiff sought injunctive relief, even if only in
          part.
             The question then became: Who decides whether the
          antitrust dispute is subject to arbitration? The rules of
          the American Arbitration Association provide that arbitra-
          tors have the power to resolve arbitrability questions.
          Schein contended that the contract’s express incorporation
          of the American Arbitration Association’s rules meant that
          an arbitrator—not the court—had to decide whether the
          arbitration agreement applied to this particular dispute.
          Archer and White responded that in cases where the
          defendant’s argument for arbitration is wholly ground-
          less—as Archer and White argued was the case here—the
          District Court itself may resolve the threshold question of
          arbitrability.
             Relying on Fifth Circuit precedent, the District Court
          agreed with Archer and White about the existence of a
          “wholly groundless” exception, and ruled that Schein’s
          argument for arbitration was wholly groundless. The
          District Court therefore denied Schein’s motion to compel
          arbitration. The Fifth Circuit affirmed.
             In light of disagreement in the Courts of Appeals over
          whether the “wholly groundless” exception is consistent
          with the Federal Arbitration Act, we granted certiorari,
          585 U. S. ___ (2018). Compare 878 F. 3d 488 (CA5 2017)
          (case below); Simply Wireless, Inc. v. T-Mobile US, Inc.,
          877 F. 3d 522 (CA4 2017); Douglas v. Regions Bank, 757
          F. 3d 460 (CA5 2014); Turi v. Main Street Adoption Servs.,
          LLP, 633 F. 3d 496 (CA6 2011); Qualcomm, Inc. v. Nokia
          Corp., 466 F. 3d 1366 (CA Fed. 2006), with Belnap v. Iasis
          Healthcare, 844 F. 3d 1272 (CA10 2017); Jones v. Waffle
2:18-cv-00151-DCN     Date Filed 01/09/19      Entry Number 60-1      Page 7 of 11




          4   HENRY SCHEIN, INC. v. ARCHER & WHITE SALES, INC.

                               Opinion of the Court

          House, Inc., 866 F. 3d 1257 (CA11 2017); Douglas, 757
          F. 3d, at 464 (Dennis, J., dissenting).
                                     II
            In 1925, Congress passed and President Coolidge signed
          the Federal Arbitration Act. As relevant here, the Act
          provides:
                 “A written provision in . . . a contract evidencing a
              transaction involving commerce to settle by arbitra-
              tion a controversy thereafter arising out of such con-
              tract . . . shall be valid, irrevocable, and enforceable,
              save upon such grounds as exist at law or in equity for
              the revocation of any contract.” 9 U. S. C. §2.
            Under the Act, arbitration is a matter of contract, and
          courts must enforce arbitration contracts according to
          their terms. Rent-A-Center, 561 U. S., at 67. Applying the
          Act, we have held that parties may agree to have an arbi-
          trator decide not only the merits of a particular dispute
          but also “ ‘gateway’ questions of ‘arbitrability,’ such as
          whether the parties have agreed to arbitrate or whether
          their agreement covers a particular controversy.” Id., at
          68–69; see also First Options, 514 U. S., at 943. We have
          explained that an “agreement to arbitrate a gateway issue
          is simply an additional, antecedent agreement the party
          seeking arbitration asks the federal court to enforce, and
          the FAA operates on this additional arbitration agree-
          ment just as it does on any other.” Rent-A-Center, 561 U. S.,
          at 70.
            Even when the parties’ contract delegates the threshold
          arbitrability question to an arbitrator, the Fifth Circuit
          and some other Courts of Appeals have determined that
          the court rather than an arbitrator should decide the
          threshold arbitrability question if, under the contract, the
          argument for arbitration is wholly groundless. Those
          courts have reasoned that the “wholly groundless” excep-
2:18-cv-00151-DCN     Date Filed 01/09/19        Entry Number 60-1     Page 8 of 11




                            Cite as: 586 U. S. ____ (2019)            5

                                Opinion of the Court

          tion enables courts to block frivolous attempts to transfer
          disputes from the court system to arbitration.
             We conclude that the “wholly groundless” exception
          is inconsistent with the text of the Act and with our
          precedent.
             We must interpret the Act as written, and the Act in
          turn requires that we interpret the contract as written.
          When the parties’ contract delegates the arbitrability
          question to an arbitrator, a court may not override the
          contract. In those circumstances, a court possesses no
          power to decide the arbitrability issue. That is true even if
          the court thinks that the argument that the arbitration
          agreement applies to a particular dispute is wholly
          groundless.
             That conclusion follows not only from the text of the Act
          but also from precedent. We have held that a court may
          not “rule on the potential merits of the underlying” claim
          that is assigned by contract to an arbitrator, “even if it
          appears to the court to be frivolous.” AT&T Technologies,
          Inc. v. Communications Workers, 475 U. S. 643, 649–650
          (1986). A court has “ ‘no business weighing the merits of
          the grievance’ ” because the “ ‘agreement is to submit all
          grievances to arbitration, not merely those which the court
          will deem meritorious.’ ” Id., at 650 (quoting Steelworkers
          v. American Mfg. Co., 363 U. S. 564, 568 (1960)).
             That AT&T Technologies principle applies with equal
          force to the threshold issue of arbitrability. Just as a court
          may not decide a merits question that the parties have
          delegated to an arbitrator, a court may not decide an
          arbitrability question that the parties have delegated to
          an arbitrator.
             In an attempt to overcome the statutory text and this
          Court’s cases, Archer and White advances four main ar-
          guments. None is persuasive.
             First, Archer and White points to §§3 and 4 of the Fed-
          eral Arbitration Act. Section 3 provides that a court must
2:18-cv-00151-DCN     Date Filed 01/09/19      Entry Number 60-1      Page 9 of 11




          6   HENRY SCHEIN, INC. v. ARCHER & WHITE SALES, INC.

                               Opinion of the Court

          stay litigation “upon being satisfied that the issue” is
          “referable to arbitration” under the “agreement.” Section
          4 says that a court, in response to a motion by an ag-
          grieved party, must compel arbitration “in accordance
          with the terms of the agreement” when the court is “satis-
          fied that the making of the agreement for arbitration or
          the failure to comply therewith is not in issue.”
             Archer and White interprets those provisions to mean,
          in essence, that a court must always resolve questions of
          arbitrability and that an arbitrator never may do so. But
          that ship has sailed. This Court has consistently held that
          parties may delegate threshold arbitrability questions to
          the arbitrator, so long as the parties’ agreement does so by
          “clear and unmistakable” evidence. First Options, 514
          U. S., at 944 (alterations omitted); see also Rent-A-Center,
          561 U. S., at 69, n. 1. To be sure, before referring a dis-
          pute to an arbitrator, the court determines whether a
          valid arbitration agreement exists. See 9 U. S. C. §2. But
          if a valid agreement exists, and if the agreement delegates
          the arbitrability issue to an arbitrator, a court may not
          decide the arbitrability issue.
             Second, Archer and White cites §10 of the Act, which
          provides for back-end judicial review of an arbitrator’s
          decision if an arbitrator has “exceeded” his or her “pow-
          ers.” §10(a)(4). According to Archer and White, if a court
          at the back end can say that the underlying issue was not
          arbitrable, the court at the front end should also be able to
          say that the underlying issue is not arbitrable. The dis-
          positive answer to Archer and White’s §10 argument is
          that Congress designed the Act in a specific way, and it is
          not our proper role to redesign the statute. Archer and
          White’s §10 argument would mean, moreover, that courts
          presumably also should decide frivolous merits questions
          that have been delegated to an arbitrator. Yet we have
          already rejected that argument: When the parties’ con-
          tract assigns a matter to arbitration, a court may not
2:18-cv-00151-DCN    Date Filed 01/09/19       Entry Number 60-1    Page 10 of 11




                           Cite as: 586 U. S. ____ (2019)           7

                               Opinion of the Court

          resolve the merits of the dispute even if the court
          thinks that a party’s claim on the merits is frivolous.
          AT&T Technologies, 475 U. S., at 649−650. So, too, with
          arbitrability.
             Third, Archer and White says that, as a practical and
          policy matter, it would be a waste of the parties’ time and
          money to send the arbitrability question to an arbitrator if
          the argument for arbitration is wholly groundless. In
          cases like this, as Archer and White sees it, the arbitrator
          will inevitably conclude that the dispute is not arbitrable
          and then send the case back to the district court. So why
          waste the time and money? The short answer is that the
          Act contains no “wholly groundless” exception, and we
          may not engraft our own exceptions onto the statutory
          text. See Exxon Mobil Corp. v. Allapattah Services, Inc.,
          545 U. S. 546, 556−557 (2005).
             In addition, contrary to Archer and White’s claim, it is
          doubtful that the “wholly groundless” exception would
          save time and money systemically even if it might do so in
          some individual cases. Archer and White assumes that it
          is easy to tell when an argument for arbitration of a par-
          ticular dispute is wholly groundless. We are dubious. The
          exception would inevitably spark collateral litigation (with
          briefing, argument, and opinion writing) over whether a
          seemingly unmeritorious argument for arbitration is
          wholly groundless, as opposed to groundless. We see no
          reason to create such a time-consuming sideshow.
             Archer and White further assumes that an arbitrator
          would inevitably reject arbitration in those cases where a
          judge would conclude that the argument for arbitration is
          wholly groundless. Not always. After all, an arbitrator
          might hold a different view of the arbitrability issue than
          a court does, even if the court finds the answer obvious. It
          is not unheard-of for one fair-minded adjudicator to think
          a decision is obvious in one direction but for another fair-
          minded adjudicator to decide the matter the other way.
2:18-cv-00151-DCN    Date Filed 01/09/19       Entry Number 60-1      Page 11 of 11




          8   HENRY SCHEIN, INC. v. ARCHER & WHITE SALES, INC.

                                Opinion of the Court

             Fourth, Archer and White asserts another policy argu-
          ment: that the “wholly groundless” exception is necessary
          to deter frivolous motions to compel arbitration. Again,
          we may not rewrite the statute simply to accommodate
          that policy concern. In any event, Archer and White over-
          states the potential problem. Arbitrators can efficiently
          dispose of frivolous cases by quickly ruling that a claim is
          not in fact arbitrable. And under certain circumstances,
          arbitrators may be able to respond to frivolous arguments
          for arbitration by imposing fee-shifting and cost-shifting
          sanctions, which in turn will help deter and remedy frivo-
          lous motions to compel arbitration. We are not aware that
          frivolous motions to compel arbitration have caused a
          substantial problem in those Circuits that have not recog-
          nized a “wholly groundless” exception.
             In sum, we reject the “wholly groundless” exception.
          The exception is inconsistent with the statutory text and
          with our precedent. It confuses the question of who de-
          cides arbitrability with the separate question of who pre-
          vails on arbitrability. When the parties’ contract dele-
          gates the arbitrability question to an arbitrator, the courts
          must respect the parties’ decision as embodied in the
          contract.
             We express no view about whether the contract at issue
          in this case in fact delegated the arbitrability question to
          an arbitrator. The Court of Appeals did not decide that
          issue. Under our cases, courts “should not assume that
          the parties agreed to arbitrate arbitrability unless there is
          clear and unmistakable evidence that they did so.” First
          Options, 514 U. S., at 944 (alterations omitted). On re-
          mand, the Court of Appeals may address that issue in the
          first instance, as well as other arguments that Archer and
          White has properly preserved.
             The judgment of the Court of Appeals is vacated, and
          the case is remanded for further proceedings consistent
          with this opinion.
                                                       It is so ordered.
